DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/01/2022 has been entered. Claims 1-21 remain pending in the application. Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) rejections set forth in the previous office action.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejections for claims 1-21 have been considered but are not persuasive. 
In response to applicant's argument that the reference fails to show certain features of the applicant’s invention as recited in claim 1, specifically, a “the sensor mounting device further comprises an insert holder which is releasably attached to the sensor attachment member, and wherein the insert holder further comprises attachment means for attaching the sensor to the insert holder” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. While Examiner acknowledges, as cited on page 8 paragraph 4 of applicant’s arguments/remarks, that the applicant’s intention was for the claims to indicate that “the sensor can be released from the sensor attachment member without removing the at least two connecting elements which connects the object attachment member to the sensor attachment member. This means that the adjustable inclination between the object attachment member and the sensor attachment member will not be affected when the insert holder with the sensor is released from the sensor attachment member. As such, the calibration will not be affected if removing and putting back the sensor again,” Examiner notes that the language of the limitation in question as claimed does not require an interpretation that results in all of those additional features. The claim only requires, by the limitations put forth, that the sensor mounting device further comprises a part that may be interpreted to be called an “insert holder,” where the only required features of the “insert holder” as described in claim 1 are that it is releasably attached to the sensor attachment member and further comprises attachment means for attaching the sensor to the insert holder. Zeiher paragraphs 21 and 23 cites, “Here, three plastic domes 3 are provided as connecting elements of holding device 1, the plastic domes being clipped into the corresponding openings 4 at the mounting location of the component of the motor vehicle or, as shown here, at an intermediate holder 5. Adjusting screws 6, which are provided with a ball head, are pressed into plastic domes 3. Adjusting screws 6 are mechanically connected to the housing of sensor 2 via blind rivets 7, adjusting screws 6 being secured in the respective blind rivet 7 by the self-locking action of the thread…FIG. 2 shows a first exemplary embodiment of a secure connection of plastic domes 3 to intermediate holder 5. After clipping plastic domes 3 into the openings 4, overlaps 10, after rotation, may ensure a secure hold perpendicular to intermediate holder 5 in conjunction with suitable geometries 11 of opening 4” and figures 1 and 2 illustrate the teachings of Zeiher. The part interpreted as the insert holder are the plastic domes, which may be appropriately called insert holders because they are inserted into the intermediate holder 5 [interpreted as the object attachment member] to hold the screws that engage with the rivets of the sensor housing [interpreted as the sensor attachment member], thus satisfying the limitation that the insert holder comprises attachment means for attaching the sensor to the insert holder. The insert holder [plastic dome] is then broadly interpreted to be releasably attached to the sensor attachment member because the screws that couple to the sensor attachment holder are press fit with ball heads into the insert holder. Therefore, broadly, they are removably attached since a force applied to the ball head joint will detach the screws from the insert holder. Therefore, Zeiher teaches “the sensor mounting device further comprises an insert holder which is releasably attached to the sensor attachment member, and wherein the insert holder further comprises attachment means for attaching the sensor to the insert holder”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeiher et al. (US 20040239574) (hereinafter Zeiher).
Regarding claim 1, Zeiher teaches A sensor mounting device for mounting a sensor to an object, comprising, 
an object attachment member for attaching the sensor mounting device to the object (see Zeiher paragraphs 20-21 and figure 1 regarding intermediate holder attachment member with plastic domes to mount on a motor vehicle), 
a sensor attachment member for attaching the sensor to the sensor mounting device (see Zeiher paragraphs 20-21 and figure 1 regarding rivets on protrusion portions on housing of sensor, which are sensor attachment members to attached to sensor mounting device), 
the object attachment member and the sensor attachment member are located at a distance from each other in a longitudinal direction of the sensor mounting device (see Zeiher paragraphs 20-21 and figure 1 regarding distance between intermediate housing and rivets in the longitudinal direction),
wherein the object attachment member and the sensor attachment member are connected by at least two connecting elements (see Zeiher paragraphs 20-21 and figure 1 regarding 3 adjustment screws connecting intermediate holder and rivets), and 
wherein the at least two connecting elements are adapted to adjust an inclination of the object attachment member relative to the sensor attachment member by adjusting the distance in the longitudinal direction between portions of the object attachment member and the sensor attachment member (see Zeiher paragraphs 20-22 and figure 1 regarding adjustment of inclination of intermediate holder to sensor attachment by way of adjusting screws that will change longitudinal distance between them), 
characterized in that, the sensor mounting device further comprises an insert holder which is releasably attached to the sensor attachment member, and wherein the insert holder further comprises attachment means for attaching the sensor to the insert holder (see Zeiher paragraphs 20-23 and figures 1-2 regarding plastic domes that are clippable and removable from the intermediate holder and also press removable from adjustment screws to connect the sensor to the plastic domes).
Regarding claim 2, Zeiher teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Zeiher teaches wherein each respective connecting element is adapted to maintain a fixed distance between the object attachment member and the sensor attachment member at the location of each respective connecting element (see Zeiher paragraphs 20-22 and figure 1 regarding adjustment of inclination of intermediate holder to sensor attachment by way of adjusting screws that will change longitudinal distance between them- fixed distances at each connecting element).
Regarding claim 4, Zeiher teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Zeiher teaches wherein the object attachment member and the sensor attachment member are connected by at least three connecting elements (see Zeiher paragraphs 20-26 and figure 1 regarding 3 adjustment screws connecting intermediate holder and rivets).  
Regarding claim 5, Zeiher teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Zeiher teaches wherein at least one of the connecting elements comprises an adjustment screw (see Zeiher paragraphs 20-21 and figure 1 regarding 3 adjustment screws connecting intermediate holder and rivets).  
Regarding claim 6, Zeiher teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Zeiher teaches wherein at least one connecting element is fixedly attached to said object attachment member in said longitudinal direction but adapted to pivot around at least one axis extending essentially perpendicular to said longitudinal direction (see Zeiher paragraphs 20-22 and figure 1 regarding 3 adjustment screws with ball heads connecting intermediate holder and rivets by ball head insertion into plastic domes and paragraph 11 regarding plastic domes allowing for tilting of adjustment screws- this provides from fixed attachment in the longitudinal direction and pivoting of the connecting screw around axes perpendicular to the longitudinal direction).  
Regarding claim 7, Zeiher teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Zeiher teaches wherein at least one of the connecting elements comprises a first end on a side of the sensor attachment member facing away from the object attachment member, and wherein the adjustment can be performed by engaging the first end (see Zeiher paragraphs 20-22, 25 and figures 1 and 6 regarding 3 adjustment screws with ball heads connecting intermediate holder and rivets by ball head insertion into plastic domes where the screws have first ends on the sensor rivet side with illustrated flat head engagement parts on the first ends, indicating that in the embodiment of figure 1, the first ends of the screws in that embodiment are engageable as well).  
Regarding claim 8, Zeiher teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Zeiher teaches wherein the object attachment member presents a first opening in the longitudinal direction adapted for allowing at least a part of the sensor to extend through the first opening when mounted to the device (see Zeiher paragraphs 20-21 and figure 1 regarding intermediate holder attachment member with opening that allows for passthrough in longitudinal direction and sensor extending through the opening).  
Regarding claim 9, Zeiher teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, Zeiher teaches wherein attachment points of the at least two connecting elements on the object attachment member are arranged in a circumference around the opening, said first opening having a centre point in a plane transversal to said longitudinal direction, and wherein an angle between lines extending from said centre point to two adjacent attachment points in said circumference is at least 60 degrees (see Zeiher paragraphs 20-22 and figure 1 regarding 3 adjustment screws connecting intermediate holder to sensor at 3 of the four corners so that the angle between lines from center to the screws are roughly 90 or 180 degrees).  
Regarding claim 20, Zeiher teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Zeiher teaches A sensor assembly, comprising the sensor mounting device according to claim 1 and further comprising a sensor (see Zeiher citation above for claim 1 and paragraphs 20-21 and figure 1 regarding sensor).
Regarding claim 21, Zeiher teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Zeiher teaches A vehicle comprising at least one sensor mounting device according to claim 1 (see Zeiher citation above for claim 1 and paragraphs 20-21 and figure 1 regarding vehicle with mounting device and sensor assembly).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiher et al. (US 20040239574) (hereinafter Zeiher) in view of Scholz et al. (US 20170191291) (hereinafter Scholz).
Regarding claim 3, Zeiher teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Zeiher does not explicitly teach a 10mm gap as needed for the limitations of claim 3. 
Scholz, in a similar field of endeavor, teaches wherein there is a gap of at least 10 mm between the object attachment member and the sensor attachment member (see Scholz figures 1-3 and paragraphs 31-33 regarding distance between two surfaces on a motor vehicle, a hood and a device analogous to the holder and rivets of the sensor, with a preferable gap of 13-17 mm in order to prevent clamped fingers- the distance between the holder and the rivets can be adjusted to such a distance for the same reason).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Zeiher to include the teaching of Scholz by incorporating the teaching of Scholz regarding a 13-17mm gap on a part of a motor vehicle that is set so that fingers are not clamped to the adjustable distance between the intermediate holder and sensor rivets of Zeiher. One of ordinary skill would recognize that both Zeiher and Scholz are analogous in the field of adjusting distances between parts on a moving vehicle.
One would be motivated to combine these teachings in order to reduce the risk of trapped fingers in a space between two surfaces on a motor vehicle (see Scholz paragraph 33).
Claims 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiher et al. (US 20040239574) (hereinafter Zeiher) in view of Cooper (US 20150353024) (hereinafter Cooper).
Regarding claim 10, Zeiher teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Zeiher does not explicitly teach a cover over the sensor as needed for the limitations of claim 10. 
Cooper, in a similar field of endeavor, teaches further comprising a cover extending in the longitudinal direction and arranged to cover at least a part of the sensor (see Cooper paragraph 52 and figure 8 regarding a rain hood cover for a camera sensor that extends partially in the longitudinal direction and covers part of the sensor from above- in combination with Zeiher, the sensor held by the holder may be a camera, and the rain hood may be included in the construction of the sensor mounting device).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Zeiher to include the teaching of Cooper so that the sensor held by the holder may be a camera, and the rain hood may be included in the construction of the sensor mounting device. One of ordinary skill would recognize that both Cooper and Zeiher are directed towards sensors mounted on a vehicle, and teachings between them regarding design parts, sensors, and construction configurations may be combined as a matter of design choice, especially regarding the application of a holder to a camera with a rain shield and cleaning device.
One would be motivated to combine these teachings in order to provide teachings relating to construction and design options for sensors mounted on a vehicle, especially when that sensor is a camera (see Cooper paragraph 2).
Regarding claim 18, the combination of Zeiher and Cooper teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Zeiher and Cooper teaches wherein a cleaning device is at least partly integrated inside the cover (see Cooper paragraph 52 and figure 8 regarding a rain hood cover for a camera sensor with a cleaning device channel passing through the cover to pass cleaning fluid onto the sensor- in combination with Zeiher, the sensor held by the holder may be a camera, and the rain hood with the pass through channel may be included in the construction of the sensor mounting device).  
One would be motivated to combine these teachings in order to provide teachings relating to construction and design options for sensors mounted on a vehicle, especially when that sensor is a camera (see Cooper paragraph 2).
Regarding claim 19, the combination of Zeiher and Cooper teaches all aforementioned limitations of claim 18, and is analyzed as previously discussed.
Furthermore, the combination of Zeiher and Cooper teaches wherein at least one cleaning fluid exits a fluid channel which is located within the cover (see Cooper paragraph 52 and figure 8 regarding a rain hood cover for a camera sensor with a cleaning device channel passing through the cover to pass cleaning fluid onto the sensor- in combination with Zeiher, the sensor held by the holder may be a camera, and the rain hood with the pass through channel may be included in the construction of the sensor mounting device).  
One would be motivated to combine these teachings in order to provide teachings relating to construction and design options for sensors mounted on a vehicle, especially when that sensor is a camera (see Cooper paragraph 2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiher et al. (US 20040239574) (hereinafter Zeiher) in view of Nagami et al. (US 20170225782) (hereinafter Nagami).
Regarding claim 11, Zeiher teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Zeiher does not explicitly teach a damping element as needed for the limitations of claim 11. 
Nagami, in a similar field of endeavor, teaches wherein the insert holder further comprises at least one damping element for the sensor being adapted for damping vibrations emanating from the object when in use (see Nagami paragraph 47 regarding attaching a camera to a mounting configuration on a moving vehicle with the inclusion of anti-vibration rubber- in combination with Zeiher, the sensor held by the holder may be a camera and the insert holder may obviously include a damping element to damp vibrations from the vehicle).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Zeiher to include the teaching of Nagami so that the sensor held by the holder may be a camera and the insert holder may obviously include a damping element to damp vibrations from the vehicle. One of ordinary skill would recognize that both Nagami and Zeiher are directed towards sensors mounted on a vehicle, and teachings between them regarding design parts, sensors, and construction configurations may be combined as a matter of design choice, especially regarding the application of a holder to a camera with a damping element.
One would be motivated to combine these teachings in order to provide teachings relating to sensors mounted on a vehicle, and especially when the sensor is a camera, a vibration absorption device to inhibit transmission of vibration from the vehicle to the sensor (see Nagami paragraph 47).
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiher et al. (US 20040239574) (hereinafter Zeiher) in view of Tanaka et al. (US 20150183406) (hereinafter Tanaka).
Regarding claim 12, Zeiher teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Zeiher does not explicitly teach a cleaning device as needed for the limitations of claim 12. 
Tanaka, in a similar field of endeavor, teaches further comprising a cleaning device for cleaning the sensor with at least one cleaning fluid (see Tanaka paragraphs 28-31 and figure 2 regarding cleaning device for a camera sensor on a vehicle with cleaning fluid- in combination with Zeiher, the sensor held by the holder may be a camera, and include a cleaning device for cleaning the sensor).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Zeiher to include the teaching of Tanaka so that the sensor held by the holder may be a camera, and include a cleaning device for cleaning the sensor. One of ordinary skill would recognize that both Tanaka and Zeiher are directed towards sensors mounted on a vehicle, and teachings between them regarding design parts, sensors, and construction configurations may be combined as a matter of design choice, especially regarding the application of a holder to a camera with a cleaning device.
One would be motivated to combine these teachings in order to provide teachings relating to sensors mounted on a vehicle, and when the sensor is a camera, a cleaning device for that camera (see Tanaka paragraph 2).
Regarding claim 13, the combination of Zeiher and Tanaka teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
Furthermore, the combination of Zeiher and Tanaka teaches wherein the cleaning device is at least partly integrated into the object attachment member (see Tanaka paragraphs 28-33 and figure 2 regarding camera mounted in a camera unit housing with top and bottom parts, which is analogous to the sensor of Zeiher held by the intermediate holder, such that the fluid channel of Tanaka's cleaning device may pass through the intermediate holder of Zeiher to reach the sensor surface).  
One would be motivated to combine these teachings in order to provide teachings relating to sensors mounted on a vehicle, and when the sensor is a camera, a cleaning device for that camera (see Tanaka paragraph 2).
Regarding claim 14, the combination of Zeiher and Tanaka teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
Furthermore, the combination of Zeiher and Tanaka teaches wherein the cleaning device comprises at least one fluid channel formed in the object attachment member (see Tanaka paragraphs 28-33 and figure 2 regarding camera mounted in a camera unit housing with top and bottom parts, which is analogous to the sensor of Zeiher being held by the intermediate holder, such that the fluid channel of Tanaka's cleaning device may pass through the intermediate holder of Zeiher to reach the sensor surface), and 
wherein the at least one fluid channel comprises at least one fluid inlet for allowing the at least one cleaning fluid to enter the at least one fluid channel and at least one fluid outlet for allowing the at least one cleaning fluid to exit the at least one fluid channel in order to clean the sensor (see Tanaka paragraph 33 and figure 2 regarding fluid channel with inlet and outlet to sensor surface).
One would be motivated to combine these teachings in order to provide teachings relating to sensors mounted on a vehicle, and when the sensor is a camera, a cleaning device for that camera (see Tanaka paragraph 2).
Regarding claim 15, the combination of Zeiher and Tanaka teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
Furthermore, the combination of Zeiher and Tanaka teaches wherein the cleaning device further comprises at least one valve arranged to switch between an open and a closed state for the at least one cleaning fluid (see Tanaka paragraph 34 and figure 2 regarding solenoid valve to switch cleaning fluid on or off to alternate between a spray of cleaning liquid or purely cleaning gas).  
One would be motivated to combine these teachings in order to provide teachings relating to sensors mounted on a vehicle, and when the sensor is a camera, a cleaning device for that camera (see Tanaka paragraph 2).
Regarding claim 16, the combination of Zeiher and Tanaka teaches all aforementioned limitations of claim 15, and is analyzed as previously discussed.
Furthermore, the combination of Zeiher and Tanaka teaches wherein the at least one valve is further arranged to alter between providing a cleaning liquid or a cleaning gas to the sensor during cleaning (see Tanaka paragraph 34 and figure 2 regarding solenoid valve to switch cleaning fluid on or off to alternate between a spray of cleaning liquid or purely cleaning gas).  
One would be motivated to combine these teachings in order to provide teachings relating to sensors mounted on a vehicle, and when the sensor is a camera, a cleaning device for that camera (see Tanaka paragraph 2).
Regarding claim 17, the combination of Zeiher and Tanaka teaches all aforementioned limitations of claim 15, and is analyzed as previously discussed.
Furthermore, the combination of Zeiher and Tanaka teaches wherein the at least one valve is a solenoid valve (see Tanaka paragraph 34 and figure 2 regarding solenoid valve to switch cleaning fluid on or off to alternate between a spray of cleaning liquid or purely cleaning gas).  
One would be motivated to combine these teachings in order to provide teachings relating to sensors mounted on a vehicle, and when the sensor is a camera, a cleaning device for that camera (see Tanaka paragraph 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483